Citation Nr: 1526832	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for joint and limb pain (extremities unspecified), to include as due to herbicide exposure.

2.  Entitlement to service connection for chest pain, left side, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for lichenoid rash of the face, trunk, arms, legs, oral mucosa, perianal, and glans of penis (previously claimed as skin rash (tinea) of the hands, now claimed as skin rash all over the body), to include as due to herbicide exposure.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for a left wrist condition (to include as secondary to service-connected laceration scar, distal phalanx of the left finger and as due to herbicide exposure).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A videoconference hearing was held before the undersigned in April 2015, during which the Veteran presented testimony.  A transcript of said hearing has been associated with the record.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" (VVA) files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims.  In correspondence received in July 2014, the Veteran stated "[o]n July 10th 2014 at 8:30 AM, I had a[n] appointment with Dr. [X.W.] Radiation Oncology at the VA Medical Center, Minneapolis, MN 55417.  [He] told me that my prostate cancer was from exposure to Agent Orange and other herbicides while serving in Korea in 1969 and 1970 and that the other conditions I have [are] also from exposure to Agent Orange and other herbicides. . . .  My other conditions are not getting any better skin rashes, sores, seeping lesions in the groin area, blood in stool, numbness in hands and feet, left wrist pain."  (Emphasis in original).  

Additionally, in the VA Form 646 submitted by the Veteran's accredited representative in December 2012, the representative states that the Veteran "seeks service connection for all of his claimed conditions under the authority of the Agent Orange Act of 1991."  

Furthermore, during his April 2015 videoconference hearing, the Veteran testified that all of his treatment was at the VA Medical Center (VAMC) in Minneapolis, MN.  (Hearing Transcript, Pages 11-12).  

Finally, review of the evidence of record reveals that the Veteran was previously seen by Dr. X.W., most recently in May 2012, and that the most recent VA treatment records from the Minneapolis VAMC associated with the Veteran's file are dated in April 2014.  Hence, all VA records since that time should be associated with into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file all VA medical records since April 2014.  

2. After undertaking any other development deemed to be appropriate, the AOJ must readjudicate the issues on appeal, to include consideration of any evidence submitted since the last supplemental statement of the case.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




